Citation Nr: 1035935	
Decision Date: 09/23/10    Archive Date: 09/30/10

DOCKET NO.  08-25 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a cerebral aneurysm.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The appellant had active service from October 1983 to October 
1985.  He had additional service with the National Guard through 
the year 2000.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision of August 2006 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

A Travel Board hearing in front of the undersigned Veterans Law 
Judge was held in February 2009.  A transcript of the hearing has 
been associated with the claim file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran is seeking service connection for a cerebral 
aneurysm.  After a careful review of the evidence of record, the 
Board finds that additional development is needed prior to 
deciding the claim.

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103(a), 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Additionally, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.

The Veteran has alleged that he suffered a cerebral aneurysm due 
to his service.  Specifically, in statements and at the Travel 
Board hearing he indicated that while in service, he hit his head 
several times while riding tanks.  Moreover, at the hearing, he 
stated that his private neurologist told him that the aneurysm 
could be something he was born with or due to a blow to the head.

The Veteran was afforded a VA examination in January 2006.  At 
the time, it was noted he had had an aneurysm since 1993.  He was 
diagnosed with status post surgery for cerebral aneurysm with 
residual migraines.  However, the examiner did not provide an 
opinion as to the etiology of the aneurysm.  

The Veteran is competent to state he hit his head in service.  
Moreover, he has testified that his private neurologist told him 
the aneurysm could be due to a blow to the head.  Considering the 
evidence herein delineated, the Board finds that a medical 
opinion as to the etiology of the cerebral aneurysm is needed 
prior to deciding the claim.  

Accordingly, the case is REMANDED for the following action:

1.  An examination by a health care 
professional knowledgeable in the 
cerebrovascular system should be conducted 
for the purpose of obtaining a medical 
opinion as to the etiology of the cerebral 
aneurysm.  The examiner should state 
whether it is at least as likely as not 
that the Veteran's cerebral aneurysm was 
caused by or aggravated by any incident in 
service.  The examiner should be advised 
that the Veteran has alleged he hit his 
head numerous times in service while 
riding tanks.  The examiner should further 
state whether the cerebral aneurysm 
preexisted service and, if so, whether it 
was aggravated beyond its natural 
progression by any incident in service.  A 
complete rationale for any opinion 
rendered must be provided.

2.  After ensuring compliance with the 
above development, as well as with any 
other notice and development action 
required by law, the RO should review the 
claim.  If the claim is denied, the 
appellant and his representative should be 
provided with a supplemental statement of 
the case, and given an opportunity to 
respond, before the case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ROBERT E. O'BRIEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


